United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pensacola, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-745
Issued: July 11, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 11, 2013 appellant filed a timely appeal from August 20 and December 11,
2012 and January 28, 2013 nonmerit decisions of the Office of Workers’ Compensation
Programs denying his requests for reconsideration as they were untimely and did not
demonstrate clear evidence of error.1 As the last merit decision, dated June 1, 2001, was issued
more than 180 days before the filing of this appeal, pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction
over the merits of this case.

1

Appellant died on February 23, 2013 after the filing of this appeal. As he properly filed the appeal in his
lifetime, all that is needed is a substitute appellant to carry the appeal forward as the Board’s jurisdiction was
invoked during his lifetime. See Albert F. Kimbrell, 4 ECAB 662, 666 (1952). Accordingly, appellant’s widow is
recognized by the Board as the substitute appellant for purposes of carrying the appeal forward.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s requests for reconsideration as
untimely and insufficient to show clear evidence of error.
FACTUAL HISTORY
This case has previously been before the Board. In decisions dated September 30, 1992,
September 1, 1994, January 26, 1999 and June 1, 2001, the Board affirmed OWCP decisions
finding that appellant had no disability after June 30, 1999 causally related to his June 8, 1987
employment injury.3 By decision dated July 5, 2012, the Board affirmed a July 26, 2010
nonmerit decision denying his request for reconsideration under 5 U.S.C. § 8128 and
November 4 and 30, 2010 nonmerit decisions denying his requests for reconsideration as
untimely and insufficient to establish clear evidence of error.4 The Board found that OWCP
relied upon the opinion of appellant’s attending physician, Dr. Rodger K. Garrett, who
specializes in pain management, to terminate his compensation for refusing suitable work.
Dr. Garrett reviewed edited surveillance video from the employing establishment showing him
playing an organ and piano during three church services, sitting for extended periods and
walking without apparent discomfort. He determined that appellant could perform the position
offered by the employing establishment on April 30, 2009. The Board considered appellant’s
argument on reconsideration that Dr. Garrett was not his attending physician and that the
surveillance tape was not valid. The Board found, however, that he had not raised an argument
or submitted evidence to OWCP sufficient to warrant reopening the case for further merit review
under section 8128. The Board further considered appellant’s contention that Dr. Garrett
testified in civil court that he saw appellant moving a piano bench on the surveillance tape but
did not mention him moving a piano bench in his medical report. It found that “even if
Dr. Garrett did not witness appellant move a piano bench, this alone would not constitute clear
evidence of error by OWCP….” The facts and circumstances as set forth in the prior decisions
are hereby incorporated by reference.
On July 19, 2012 appellant requested reconsideration. He described Dr. Garrett’s
testimony in civil court in October 2010 that he was observed moving a piano bench on the
surveillance video. Dr. Garrett agreed with the dissenting opinion in the Board’s July 5, 2012
decision.
In a decision dated August 20, 2012, OWCP denied appellant’s request for
reconsideration after finding that it was not timely and did not demonstrate clear evidence of
error.

3

Docket No. 92-249 (issued September 30, 1992); Docket No. 93-2409 (issued September 1, 1994); Docket No.
97-2508 (issued January 26, 1999) and Docket No. 01-241 (issued June 1, 2011). OWCP accepted that on June 8,
1987 appellant, then a 31-year-old manual clerk, sustained an aggravation of right inguinal hernia surgery and
peripheral ilioinguinal and iliohypogastric nerve entrapment.
4

Docket No. 11-627 (issued July 5, 2012) (Haynes, Alternate Member, dissenting).

2

On November 19, 2012 appellant again requested reconsideration based on a
November 2012 statement from the state’s attorney office. He asserted that the statement
established that Dr. Garrett’s opinion was not credible as he testified that he witnessed appellant
moving a piano bench when the videotape evidence did not show such an action.
In a statement dated November 16, 2012, Gregory A. Marcille, Chief Assistant State
Attorney, informed appellant that there was insufficient evidence to charge Dr. Garrett with
perjury. He stated:
“As part of our review, we have examined the court file as well as a video tape
that was contained in the file. In the Final Judgment, Judge Kinsey wrote that
Dr. Garrett viewed a video tape and that he observed [appellant] lift and move a
piano bench without any apparent pain or discomfort. An investigator with our
office has viewed the video tape that was filed with the court. While that tape
was of poor quality, it appears to depict [appellant] moving around and playing
the piano. At no time could we see [appellant] moving or lifting a piano bench.
This is the only tape that was viewed and we are unaware of any other video
tapes.”
By decision dated December 11, 2012, OWCP denied appellant’s untimely request for
reconsideration as it failed to show clear evidence of error.
On December 13, 2012 appellant again requested reconsideration. He asserted that an
official with OWCP told him that he would prevail if he provided a statement from the state’s
attorney’s office indicating that he did not pick up a piano at church. Appellant resubmitted the
November 16, 2012 letter from Mr. Marcille.
In a decision dated January 28, 2013, OWCP denied appellant’s request for
reconsideration as it was untimely and did not show clear evidence of error. It found that the
evidence submitted was insufficient to establish clear evidence of error and noted that the issue
was whether he could perform the offered position.
On appeal, appellant argues that the evidence shows that Dr. Garrett made false
statements about him moving a piano bench and that the poor quality of the tape fails to support
that Dr. Garrett witnessed him playing the piano for an extended period.
LEGAL PRECEDENT
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a) of FECA.5 As once such limitations, 20 C.F.R. § 10.607
provides that an application for reconsideration must be sent within one year of the date of the
OWCP decision for which review is sought. OWCP will consider an untimely application only

5

5 U.S.C. § 8101 et seq.

3

if the application demonstrates clear evidence of error on the part of OWCP in its most recent
merit decision. The application must establish, on its face, that such decision was erroneous.6
The term “clear evidence of error” is intended to represent a difficult standard. The
claimant must present evidence which on its face shows that OWCP made an error (for example,
proof of a miscalculation in a schedule award). Evidence such as a detailed, well-rationalized
medical report which, if submitted prior to the denial, would have created a conflict in medical
opinion requiring further development, is not clear evidence of error and would not require a
review of the case on OWCP’s Director’s own motion.7 To establish clear evidence of error, a
claimant must submit evidence relevant to the issue which was decided by OWCP. The evidence
must be positive, precise and explicit and must manifest on its face that it committed an error.8
ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
Its procedures provide that the one-year time limitation period for requesting reconsideration
begins on the date of the original OWCP.9 A right to reconsideration within one year also
accompanies any subsequent merit decision on the issues.10
As appellant’s July 19,
November 19 and December 13, 2012 requests for reconsideration were submitted more than one
year after the last merit decision of record, they were untimely. Consequently, he must
demonstrate clear evidence of error by OWCP in denying his claim for compensation.11
In his July 19, 2012 request for reconsideration, appellant asserted that Dr. Garrett
erroneously testified that he witnessed him moving a piano bench. OWCP and the Board,
however, previously considered this argument and found that it was insufficient to show clear
evidence of error.
In requests for reconsideration dated November 19 and December 13, 2012, appellant
argued that a statement from Mr. Marcille with the state attorney’s office established that
Dr. Garrett was not credible. He submitted a November 16, 2012 statement from Mr. Marcille,
who related that a judge wrote that Dr. Garrett watched a surveillance video and witnessed
appellant moving a piano bench with no evidence of pain. Mr. Marcille asserted that an
investigator in his office reviewed the videotape, which was of poor quality. The tape showed
appellant playing the piano but not lifting or moving a piano bench. In the Board’s prior
decision dated July 5, 2012, however, it specifically found that even if the evidence established
Dr. Garrett did not see appellant move a piano bench, this would not constitute clear evidence of
6

20 C.F.R. § 10.607.

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5(a) (December 2003).

8

Robert F. Stone, 57 ECAB 292 (2005); Leon D. Modrowski, 55 ECAB 196 (2004); Darletha Coleman, 55
ECAB 143 (2003).
9

20 C.F.R. § 10.607(a).

10

Robert F. Stone, supra note 8.

11

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

4

error by OWCP in terminating his compensation. The Board determined that such evidence
would not manifest on its face error by OWCP in terminating his compensation for refusing
suitable work. Consequently, Mr. Marcille’s statement is insufficient to show clear evidence of
error.
On appeal, appellant asserts that the statement from Mr. Marcille shows that Dr. Garrett
was not credible and that the tape was of too poor of quality to be relied upon. The term “clear
evidence of error,” however, is intended to represent a difficult standard. In order to establish
clear evidence of error, the evidence submitted must be of sufficient probative value to raise a
substantial question as to the correctness of OWCP’s decision.12 The evidence submitted on
reconsideration fails to meet this standard.
CONCLUSION
The Board finds that OWCP, in its August 20, December 11, 2012 and January 28, 2013
decisions properly denied appellant’s requests for reconsideration as untimely and insufficient to
show clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the January 28, 2013, December 11 and August 20,
2012 decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: July 11, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board
12

See Veletta C. Coleman, 48 ECAB 367 (1997).

5

